Citation Nr: 0331079	
Decision Date: 11/10/03    Archive Date: 11/17/03	

DOCKET NO.  02-12 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from October 1954 to December 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of 
the VARO in Winston-Salem, North Carolina.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  It is not shown that the veteran engaged in combat with 
the enemy.

3.  Although PTSD has been diagnosed, stressors supporting 
the diagnosis have not been verified.  


CONCLUSION OF LAW

The veteran does not have PTSD that was incurred in or 
aggravated by his active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003) (regulations implementing the 
VCAA).  

VA must provide a claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In correspondence dated in January 2001 and 
again in April 2001, the RO informed the veteran of 
information and evidence necessary to substantiate his 
claim.  This correspondence also essentially informed the 
veteran what evidence, if any, should be obtained by him and 
what evidence, if any, VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal 
agencies) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained 
the veteran's service medical records and pertinent reports 
of VA examination and treatment.  Further, the RO requested 
information regarding the activities of the ships to which 
the veteran as assigned on the U.S. Armed Services Center 
for Research of unit records.  In August 2001, histories for 
two of the ships to which the veteran was assigned were 
provided.  The RO had the veteran accorded a special 
psychiatry examination in December 2002.  Further, the 
veteran was given an opportunity to provide testimony at a 
hearing on his behalf at the RO, but in November 2002, he 
canceled the hearing.  

It thus appears that the issue has been developed to the 
extent possible and is ready for decision.  The duty to 
assist is not evoked where, as here, "no reasonable 
possibility exists that such existence would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A.

The Board is aware of the recent decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008. -7009, -
7010 (Fed. Cir. September 22, 2003), in which the United 
States Court of Veterans Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  The Court made a conclusion similar to the 
one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d. 1339, 1348 (Fed. Cir. 2003).  
The Court found that the 30-day period provided in 
§ 3.159(b)(1) in response to the VCAA duty to notify is 
misleading and detrimental to the claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, in this case, as noted 
above, the veteran had an opportunity to provide testimony 
at a hearing schedule on his behalf, but he canceled the 
hearing of his own volition in November 2002.  The Board has 
reviewed the entire claims folder and sees no areas in which 
further development is in order.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing the case any further.  See Soyini v. 
Derwinski, 1 Vet. App 510, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the results of a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of a 
claim under the VCAA, poses no prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations is not prejudicial to the veteran because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.

Service Connection for PTSD.

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  However, it 
must be shown that any current disability is related to 
service or to an incident of service origin.  The United 
States Court of Veterans Appeals for the Federal Circuit has 
held that "a veteran seeking disability benefits must 
establish...the existence of a disability and a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2003); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of a claimed inservice stressor.  
Id.

In this case, the service medical records are completely 
negative for complaints or findings of any psychiatric 
abnormality.  PTSD was initially suspected in August 2000 at 
the VA Medical Center in Asheville, North Carolina.  At that 
time it was noted it was the first psychiatry admission for 
the veteran who was complaining of suicidal ideation.  The 
veteran reported feeling somewhat depressed, but could 
identify no specific stressor.  He reported insomnia for the 
past three days.  He felt that Percocet which he was taking 
for recent right shoulder surgery might be related to his 
symptoms.  It was noted that he gave varying accounts of his 
military experiences and it was stated it was unclear if he 
actually had a combat role in service.  Psychological 
testing was begun, but the veteran abruptly left the 
hospital and a full assessment was not able to be completed.  
There were some organic brain syndrome indicators and there 
was some question about confabulation regarding parts of his 
history.  

Received in August 2000 was information from the veteran in 
support of his claim for service connection for PTSD.  As to 
stressful events, he referred to his service on board the 
U.S.S. Cimarron (AO-22) when he was forced to clean the 
inside of a smokestack for 90 straight days.  He stated this 
claustrophobic situation led to his having unstable feelings 
and emotions toward others.  He then referred to 
recollections of service on board the carrier U.S.S. 
Roosevelt during what he said was the Castro rebellion in 
Cuba.  He stated that he saw "planes crash and pilots killed 
on the flight deck...."

Of record is a May 2001 communication from the veteran's 
wife.  She recalled the time when the veteran was restricted 
to his ship and assigned to help clean the smokestack for 
some 90 days.  She believed this was very humiliating for 
him and led to his having "unstable feeling and emotions."  
She also mentioned recollections of his serving on the 
U.S.S. Roosevelt where he served as a fire control 
technician.  It was reported that a number of times he saw 
airplanes miss the deck and the pilots were killed.  She 
stated the veteran never knew when he would be hit by an 
airplane.  

In July 2001, the RO asked the U.S. Armed Service Center for 
Research of Unit Records (Center) for assistance in 
verifying the veteran's claimed inservice stressors.  
Reference was made to the ships on which the veteran served 
and his claimed stressful incidents.  The Center provided 
the ship's history for the Cimarron and the command 
histories for the Roosevelt.  The histories revealed the 
ships' locations, missions, operations, and significant 
activities in 1956 and 1957.  They made no reference 
whatsoever to the incidents mentioned by the veteran.

The veteran's personnel records, including his DD-214, show 
that he served on the Cimarron on 1955 and 1956 and on the 
Roosevelt in 1956.  The records for the latter indicate that 
it had spent some time in Guantanamo Bay, Cuba, for 
shakedown training.  Qualifying of pilots in carrier 
landings was conducted.  There was no indication of any 
crashes or deaths involving pilots.  

The medical evidence of record includes a report of an 
August 2000 psychological assessment of the veteran.  It was 
indicated he was not a combat veteran, but reported having 
been involved in a fist fight on base and being punished by 
being placed in a work detail for 90 days.  This detail 
consisted of cleaning out smokestacks on the base.  The 
veteran stated that his outpatient psychiatrist had 
identified this as a stress producing action which had 
caused him to have PTSD.  The examiner noted from the 
medical records that the veteran told the psychiatrist he 
had PTSD from combat experiences at the time of a May 2000 
visit.  He reportedly told another physician in February 
2000 that he had been on ships near the Korean Theater, but 
had not participated in combat operations.  He also stated 
that he had been involved in naval actions during the Cuban 
missile crisis, but the examiner noted this crisis did not 
occur during his period of service.  The veteran also 
informed the physician of chronic marital discord, fighting, 
rage, uncontrolled episodes, and the like.  He admitted 
during the interview that he had had a history of moderate 
drinking, but that he had been sober for years.  The 
examiner indicated it was difficult to determine how much of 
his presentation was based on factual history or whether he 
might be developing confabulation.  

The veteran was accorded a special psychiatric examination 
in December 2002.  He indicated that he had been attending 
the Asheville VA Mental Health Clinic for the past three 
years.  His medical records were reviewed by the examiner.  
A review of the medical records revealed that his principal 
psychiatric diagnosis had been dysthymia.  It was noted that 
a physician at the VA had diagnosed him at one time of 
having PTSD, although the examiner noted it appeared the 
veteran had misled several examiners by stating that he had 
had combat experiences.  Reference was also made to the 
veteran having apparently stated on another occasion that he 
had been involved in naval action during the Cuban missile 
crisis, when it was clear he was not in service at that 
time.  

Psychological testing done in August 2000 and referred to 
above, did not determine or support a diagnosis of PTSD.  
The veteran indicated to the examiner at the present time 
that he had been depressed "all my life."  He stated that 
even in high school he was sad and blue at times.  

The veteran stated that during service he was court-
martialed on one occasion for fighting.  He served on a 
variety of ships, but stated he was most traumatized while 
serving on board the U.S.S. Cimarron.  He stated this was a 
tanker stationed in the Pacific Ocean.  He claimed that as 
part of his court-martial, he had 90 days of duty which 
involved scraping soot out of a smokestack.  He denied any 
significant physical trauma from this, other than stating it 
was claustrophobic.  He mentioned no other life-threatening 
problems.  He denied that he had ever served in combat.  He 
stated that he was quite depressed during that period of 
time.  He also indicated that he saw some airplanes crash on 
a carrier, but he did not see any gruesome or horrific 
details.  He stated that he did not see mental health 
personnel while in service and did not see a psychiatrist or 
psychologist until about three years ago.  He had been able 
to work for 20 years until a physical ailment prevented him 
from doing so.  Current mental status examination findings 
included poor insight.  The  Axis I diagnosis was dysthymia, 
noted as having preexisted service.  There was no Axis II 
diagnosis.  The examiner stated that he did not believe 
there was any evidence of PTSD.  It was reported the veteran 
had not been subjected to a life-threatening stressor in 
service.  The examiner opined cleaning out the soot from a 
smokestack, even if a claustrophobic environment, did not 
constitute a severe enough stressor to warrant a diagnosis 
of PTSD.  He believed what the veteran had was chronic 
dysthymia which preexisted service.  

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of the 
credibility and probative weight of all the evidence.  The 
Board is not bound to accept the veteran's uncorroborated 
accounts of alleged stressors during service, nor is the 
Board required to accept the unsubstantiated medical 
opinions that alleged PTSD and its origins in service.  This 
is particularly true where there has been a considerable 
passage of time between reported stressful events recounted 
by a veteran and the onset of PTSD.  Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991), reconsidered, 1 Vet. App. 406 
(1991).  

Although the veteran asserts that he has PTSD that is 
attributable to service, he, as a lay person, is not 
competent to offer an opinion as to such questions of 
medical diagnosis or causation as presented in this case.  
See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

There is no evidence of record that verifies that the 
veteran was exposed to situations involving combat with the 
enemy nor was he awarded any medals of valor.  Since he did 
not engage in combat with the enemy, his allegations alone 
of service stressors are insufficient; stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Zarycki v. Brown, 6 Vet. App. 91 
(1993); Duran v. Brown, 6 Vet. App. 283 (1994).  The 
veteran's service records do not verify the alleged 
stressors.  Further, information obtained from the U.S. 
Armed  Services Center for Research of Unit Records does not 
corroborate the veteran's reports of planes crashing and 
pilots dying on the aircraft carrier Roosevelt.  A 
psychiatrist recently expressed the opinion that the task of 
cleaning out soot from a smokestack did not qualify as a 
life-threatening occurrence.  

Accordingly, the Board finds the evidence of record does not 
confirm the two principal claimed stressors.  The Board 
concludes that when all of the evidence is analyzed and its 
probative value considered, the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  It follows the claim must be denied.  See Gobber v. 
Derwinski, 1 Vet. App. 49, 54-58 (1990).  








ORDER

Service connection for PTSD is denied.  



                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

